Citation Nr: 1625146	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-04 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a rating greater than 50 percent for anxiety disorder.

(The issues of entitlement to an earlier effective date for service connection for tinnitus and right ear hearing loss will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Mary-Christy Fisher, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In June 2013, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  A copy of the hearing transcript is associated with the record.  In December 2013, the Board remanded the appeal for further development.  

In a March 2014 letter, VA informed the Veteran that the Veterans Law Judge who conducted the June 2013 hearing was no longer employed by the Board.  The Veteran was offered the opportunity to testify at another hearing, which he accepted in a May 2014 response.  In May 2014, the appeal was remanded for a hearing and in July 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is also of record.  

In September 2014 and April 2015, the Board remanded the appeal for additional development.  

The Veteran has an additional appeal pending regarding the issues of entitlement to an earlier effective date for the award of service connection for tinnitus and right ear hearing loss.  In December 2014, the appellant testified before another Veterans Law Judge regarding those issues.  A separate decision will be issued by that Judge.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to a rating greater than 50 percent for an anxiety disorder and entitlement to service connection for posttraumatic stress disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

2.  Colon cancer and his diagnosed skin disorders are not presumptively associated with herbicide exposure. 
 
3.  Colon cancer was not manifest during service, it was not compensably disabling within one year following discharge from active duty, and the preponderance of the evidence is against finding that it is related to active service, to include due to herbicide exposure.  

3.  The preponderance of the evidence is against finding that any currently diagnosed skin disorder was manifest during active service or is otherwise related to service, to include herbicide exposure.  


CONCLUSIONS OF LAW

1.  Colon cancer was neither incurred nor aggravated during service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2015).

2.  A chronic skin disorder was neither incurred nor aggravated during service, nor may such a disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009, March 2010, and March 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The claims folder contains service treatment records, service personnel records and available VA medical center records.  The Veteran indicated that he received VA medical treatment beginning in 1968.  At the June 2013 videoconference hearing, the Veteran testified that he tried to get his VA treatment records for the period from 1968 to 1973, but they had nothing.  In a June 2013 statement, he reported that he had made extensive and exhaustive attempts to get these records, but was told they were lost, destroyed or burned in the fire.  Given the Veteran's statements, the Board does not find it necessary to make additional attempts to obtain these records.  VA also requested records from the Social Security Administration but response received indicates that the records were destroyed.  

The Veteran was provided VA examinations in January 2014.  At the July 2014 hearing, the Veteran questioned the qualifications of the examiner and suggested the colon cancer examination should have been performed by an oncologist.  Review of the report shows the examiner was a physician's assistant.  Her opinions on the colon cancer and skin rashes were supported by adequate rationale, to include review of the record and relevant treatise evidence.  The reports are adequate and the Board finds no basis for additional examination or opinion.  

The Veteran provided testimony at a Board hearing and the actions of the undersigned supplemented the VCAA and complied with any hearing-related duties.  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Significantly, the provisions of 38 C.F.R. § 3.303(b) apply only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including malignant tumors, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

The Veteran served in Vietnam and herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases presumptively associated with exposure to certain herbicide agents include chloracne or other acneform disease consistent with chloracne, and porphyria cutanea tarda.  38 C.F.R. § 3.309(e).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the presumption is not the sole method for showing causation and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


Colon cancer

In April 2010, VA denied entitlement to service connection for colon cancer.  The Veteran disagreed with the decision and perfected this appeal.    

Evidence of record shows the Veteran was diagnosed with stage 1 colon cancer and that he has undergone surgical therapy for that disorder.  Hence, the question is whether the claimed disorder is related to active service or events therein.  

Service treatment records are negative for colon cancer and there is no evidence of this disorder was compensably disabling within one year following discharge from active service.  Service connection on a presumptive basis as a chronic disease is not warranted.  See 38 C.F.R. § 3.309(a).  

Colon cancer is not listed as a disease associated with herbicide exposure and presumptive service connection based on herbicide exposure is also not warranted.  38 C.F.R. § 3.309(e).  

The Veteran argues that his colon cancer is directly related to active service.  Specifically, he asserts that it was caused by his in-service herbicide exposure.  

In March 2011, the Veteran was seen for a VA Agent Orange registry examination.  The examiner, Dr. M., noted the Veteran was presumed to be exposed to dioxin/Agent Orange as part of his Vietnam service and that the government recognizes a host of conditions that are presumed related to such exposure, but that colon cancer is not one of them.  He noted that review of medical literature points to the following:

1.	Dioxin is a recognized carcinogen.
2.	At least (two) published literature on human colon cancer link dioxin with the cancer (citations omitted).
3.	Further studies are needed and may be able to elucidate the link between [colorectal cancer] and dioxin.  

The Veteran underwent a VA examination in January 2014.  The examiner discussed the Veteran's history and noted his colon cancer was currently in remission and under surveillance.  In discussing VA records, the examiner noted a January 2013 addendum which states:

[P]er Dr. [W.] and Dr. [M.'s] discussion, "there is NO known correlation between the exposures of the carcinogens including dioxin-based compounds, and agent orange with this solid tumor.  The printouts provided by Dr. [M.] to discuss dioxin and [colorectal cancer] indicated preclinical studies (including cell line studies and rat studies), however, no human trial including retrospective studies evaluating individuals exposed to these agents have demonstrated or suggested a link of dioxin exposure and development of [colorectal cancer].  

The examiner provided the following opinion:

In regards to the Veteran's currently diagnosed colon [cancer], which is currently in remission, I have specifically reviewed the Veteran's evidence and statements to support his claim as well as his [service treatment records], VA outpatient reports of March 2011, his June 2013 Board hearing testimony, and all treatise evidence of record.  The Veteran's evidence and statements are insufficient to support a relationship showing that his colon [cancer] is at least as likely related to herbicide exposure, making the colon [cancer] less likely related to herbicide exposure.  There is a lack of medical evidence from the medical community to support a relationship/causality between herbicide exposure and colon [cancer].  

In an April 2014 statement, the Veteran reported that he was exposed to Agent Blue which is cacodylic acid (an arsenical non-selective contact herbicide) which he inhaled and ingested for a one-year period.  He referenced a May 1967 service treatment record which shows he complained of weight loss, anorexia for the past four days and that he has had vomiting in the morning.  He also submitted an article showing that signs of arsenic poisoning include loss of appetite, weight loss, nausea and diarrhea.  

In a May 2015 statement, the Veteran argues that according to Dr. M., at least two published studies link dioxin with cancer and that is not speculative.  He further noted that he has provided approximately 13 research studies stating the link between colon cancer and dioxins.  

In reviewing the claim, the Board finds the VA opinion highly probative.  It was based on review of the record and considers referenced treatise evidence.  The record does not contain probative evidence to the contrary.  

In making this determination, the Board has considered the March 2011 Agent Orange registry examination.  The examiner's statements are not specific to the Veteran and are not based on his particular history and circumstances.  Rather, the examiner made a general statement supported by reference to two medical studies, but noted the need for additional studies to actually elucidate a link.  Evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  On review, the physician's statements are considered of minimal probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))).

The Board has considered the numerous studies and articles referenced by the Veteran.  The Veteran submitted a copy of a report to VA completed by Admiral Zumwalt in May 1990, which indicates his conclusion that there was adequate evidence for the Secretary to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and multiple health problems, including colon cancer.  He further concludes that VA had not acted with impartiality in its review and assessment of the scientific evidence related to the association between adverse health effects and Agent Orange.  

The Board acknowledges this report, but notes that since 1993, the National Academy of Sciences has been reviewing and summarizing the scientific evidence concerning the association between herbicide exposure and diseases suspected to be associated with such exposures.  The Secretary has specifically determined that a presumption of service connection is not warranted for colon cancer based on herbicide exposure.  See 72 Fed. Reg. 32,395 (June 12, 2007).  

Consistent with its findings in Update 2010, the National Academy of Sciences in Update 2012, found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and cancers of the digestive organs, including colorectal cancer.  This category of association means that available epidemiologic studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association.  See 79 Fed. Reg. 20,312 (April 11, 2014).

As set forth, the Veteran submitted numerous scientific studies and medical literature addressing any relationship between herbicide exposure and colon cancer.  Some of these studies appear to relate to different compounds or to the incidence of cancer in adolescents.  Regardless, the referenced studies are general in nature and are not specific to the Veteran's case.  That is, they do not consider his circumstances of exposure, familial history, or other risk factors for colon cancer.  Thus, they are not sufficient to establish a nexus between the Veteran's in-service herbicide exposure and colon cancer.  See Wallin.  

The Board acknowledges the Veteran's sincere belief that his colon cancer is related to in-service herbicide exposure.  As a lay person, however, he is not competent to provide an etiology opinion on a complex medical question and his assertions are not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

The claim is denied.

Skin disorder

In September 2009, VA denied entitlement to service connection for psoriasis.  The Veteran disagreed with the decision and perfected this appeal.  

VA treatment records show multiple dermatological diagnoses, to include psoriasis, a nonspecific rash, contact dermatitis, eczema, actinic keratosis, seborrheic dermatitis, and nummular eczema.  There is evidence of current disability and the question is whether any current skin disorder is related to service.  

No diagnosed skin disorder is listed as a disease associated with herbicide exposure.  Hence, presumptive service connection based on herbicide exposure is not warranted.  38 C.F.R. § 3.309(e).  

Service treatment records show the Veteran's skin was reported as normal on enlistment examination in January 1965.  In July 1965, the Veteran was given foot powder for athlete's foot.  In August 1965, the Veteran was seen with irritation on his upper lip caused from shaving.  He was given ointment to apply after shaving.  On September 29, 1965, the Veteran complained of a severe burning sensation after shaving with a reddish rash.  He was seen the following day for further evaluation and it was noted that the facial rash was secondary to irritation caused by shaving.  No further complaints were shown and at his separation examination in January 1968, the claimant's skin was reported as normal on clinical evaluation.  On the associated report of medical history, he denied skin diseases.  

A November 1985 VA medical certificate notes the Veteran was now coming in with a rash on his body.  He complained of rash starting on his neck, right arm and legs.  Diagnosis was (1) urticaria, questionable etiology, allergic (acute), resolving; and (2) xerosis.  

VA records show the Veteran was seen in October 2003 with complaints of a rash on his face for two days.  In March 2004, he reported a rash on his left leg, back, shoulders and face.  He used hydrocortisone lotion on the facial rash but it was not effective.  He reported using hair dye and several days after using he had a skin rash and itchy skin.  He indicated that for the prior year he had a rash that appeared and disappeared.  The impression was contact dermatitis, face rule out psoriasis vs. allergic dermatitis, dry skin on feet, and fungal toenails.  The examiner noted the Veteran thought his rash was caused by Agent Orange.  

In March 2006, the Veteran underwent a VA dermatology consult for unresolved dermatitis of the back and extremities.  He denied a history of psoriasis and denied presence of this rash on his elbows and knees.  The impression was likely seborrheic dermatitis and tinea pedis.    

The Veteran underwent another VA dermatology consult in January 2009.  He reported a history of psoriasis on and off for many years.  He also reported a history of Agent Orange exposure and was concerned the rash was a sequelae of that exposure.  Following an examination the assessment was psoriasis.  An April 2009 VA dermatology note indicated the Veteran had been getting rashes for the past couple of years.  The appellant was concerned that the rashes were related to Agent Orange exposure.  The physician noted the Veteran had what sounds like guttate psoriasis by history.  The physician discussed the usual presentation of chloracne/Agent Orange on the skin and reassured him that it looked like psoriasis, not Agent Orange.  A September 2010 VA dermatology consult notes a history of psoriasis and eczematous dermatitis.  The assessment was eczematous dermatitis - atopic vs. contact.  The examiner discussed the option of patch testing and explained that they cannot patch test for Agent Orange.  

At the June 2013 videoconference hearing, the Veteran testified that he had a history of problems with rashes since discharge and went to VA.  In a December 2013 statement, the Veteran reported that he handled and used many caustic and hazardous chemicals and he was exposed to cacodylic acid.  He argued that dermatitis was a sign of chronic arsenic poisoning and he submitted an article in support of his argument.  The Veteran believed that his psoriasis was triggered by exposure to dioxins and chemicals, and he stated that his skin conditions had lasted over 50 years, but that the symptoms disappear and then return (flare-up).  

The Veteran underwent a VA examination in January 2014.  The examiner reviewed and discussed relevant service and VA medical records noting that there was no evidence that the isolated rash on face after shaving was chronic or reoccurring during service or following service.  The examiner provided the following opinion:

In regards to the Veteran's currently diagnosed skin disorders, seborrheic dermatitis and eczematous dermatitis, I have specifically reviewed the Veteran's evidence and statements to support his claim as well as his [service treatment records], VA outpatient reports of March 2011, his June 2013 Board hearing testimony, and all treatise evidence of record.  The Veteran's evidence and statements are insufficient to support a relationship showing that his current skin conditions are at least as likely related to herbicide exposure, making these conditions less likely related to herbicide exposure.  There is a lack of medical evidence to support that his current skin conditions are related to service, making them less likely related, there is only one episode of a skin rash documented during service with no evidence of a chronic skin condition during or after service until 2006.  

At the July 2014 videoconference, the Veteran reported that he had skin problems during service and that he was diagnosed with psoriasis in the mid 1980's.  He testified that the VA dermatologist did not suggest a relationship to Agent Orange.  

On review, the VA opinion is considered highly probative and the record does not contain probative evidence to the contrary.  In making this determination, the Board acknowledges the complaints of irritation due to shaving during service as well as the Veteran's reports of continuing symptoms following discharge.  The Board, however, does not find his reports supported by the overall evidence of record.  In making this determination, the Board is not relying solely on the absence of findings.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Rather, the Board is relying on affirmative evidence.  That is, the Veteran specifically denied having skin problems at separation and VA records note an inconsistent history.  For example, in March 2006, he denied a history of psoriasis, but in January 2009, he reported a history of psoriasis on and off for years.  In April 2009, he reported rashes for the past couple years.

The Veteran submitted an article indicating that dermatitis is a symptom of arsenic poisoning.  This evidence is general in nature and not specific to his claim.  Thus, it is not sufficient to establish a nexus.  See Wallin.  

The Board also acknowledges the Veteran's sincere belief that his skin disorders are related to in-service herbicide exposure.  As a lay person, however, he is not competent to provide an etiology opinion on a complex medical question and his assertions are not probative.  See Woehlaert.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

The claim is denied.

ORDER

Entitlement to service connection for colon cancer, to include as secondary to herbicide exposure, is denied.  

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure, is denied.  


REMAND

Increased rating for anxiety disorder

In a June 2015 rating decision VA denied entitlement to an increased rating for an anxiety disorder.  In April 2016, the Veteran submitted a timely notice of disagreement.  A remand is necessary so that a statement of the case can be furnished on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Service connection for PTSD

In October 2014, VA denied entitlement to service connection for PTSD.  The Veteran disagreed with the decision and in April 2015, a statement of the case was furnished.  In October 2015, the Veteran filed a Form 9.  The Board acknowledges that the issue is shown in the Veterans Appeals Control and Locator System (VACOLS) as being in Form 9 status.  The VBMS folder, however, includes a January 2016 VA Form 8, Certification of Appeal, showing this issue was certified to the Board.  

On review, the Veteran requested a videoconference hearing on this issue.  See October 2015 VA Form 9.  A remand is necessary so that the requested hearing can be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is directed to issue a statement of the case addressing entitlement to a rating greater than 50 percent for anxiety disorder.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).  

2.  Schedule the Veteran for a videoconference hearing at the appropriate RO.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


